Citation Nr: 0521291	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
January 2001 rating decision that denied service connection 
for tinnitus.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had honorable active duty service from September 
13, 1977, to December 26, 1985, and other than honorable 
active duty service from December 27, 1985, to July 2, 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In August 2003, the veteran testified at a 
hearing at the RO before a Hearing Officer.

The issue of entitlement to service connection for a cervical 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has not established, without debate, that the 
correct facts, as they were known at the time of January 2001 
rating action, were not before the RO, or that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; and that, but for 
any such alleged error, the outcome of the decision would 
have been different.  




CONCLUSION OF LAW

Clear and unmistakable error in the January 2001 rating 
decision that denied service connection for tinnitus has not 
been established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  In Livesay v. Principi, 15 Vet. App. 
165, 179 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA does not apply to 
CUE cases.  Accordingly, the Board finds that it may proceed 
with the adjudication of the CUE issue without further 
consideration of the VCAA.

II.  Analysis

As an initial matter, the RO rendered an Administrative 
Decision in January 2001 regarding the veteran's character of 
discharge.  Specifically, the RO found that the veteran had 
honorable active duty service from September 13, 1977, to 
March 26, 1980, and dishonorable service from December 27, 
1985, to July 2, 1992.  This was based on a General Court 
Martial dated January 14, 1991, and a bad conduct discharge.  
Consequently, the veteran is ineligible for VA benefit 
purposes for the period of service from December 27, 1985, to 
July 2, 1992.  See 38 C.F.R. §§ 3.312, 3.360(b).

In a January 2001 rating decision, the RO denied the 
veteran's claim for service connection for tinnitus.  The 
veteran did not file a notice of disagreement to initiate an 
appeal from that determination, and the January 2001 rating 
decision became final.  38 U.S.C.A. § 7105(c).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  In this case, the RO 
subsequently granted service connection for tinnitus in 
February 2005, made effective in June 2002.  The veteran is 
now alleging CUE in the January 2001 rating decision that 
initially denied service connection for tinnitus. 

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  In Russell v. Principi, 3 Vet. 
App. 310 (1992), the Court established a three-pronged test 
to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id. at 313-14.  
The Court stated that CUE is a type of error in which 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

Upon consideration of the foregoing, in order to determine 
whether the January 2001 rating decision constituted CUE, the 
Board must review the evidence that was of record at the time 
of that rating decision.

The law in effect in January 2001, and presently, provides 
that service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law further provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).    

The veteran's service medical records on file in January 2001 
show that he had normal hearing at his preenlistment 
examination in July 1977, i.e., hearing thresholds of 5, 5, 
0, 0, 0, and 5 decibels in the right ear and 5, 5, 0, 0, 0 
and 5 decibels in the left ear at 500, 1000, 2000, 3000, 4000 
and 6000 hertz, respectively.  These records further show 
that his hearing had decreased during a February 1985 
physical extension examination to 25, 25, 15, 30, 65, and 65 
decibels in the right ear and 25, 15, 15, 15, 15, and 30 
decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, respectively.  The veteran was diagnosed as 
having high frequency hearing loss, right ear.  There are no 
complaints or treatment for tinnitus for the veteran's 
recognized period of active duty service, from September 13, 
1977, to December 26, 1985.  In fact, it was not until a 
February 1991 audiological evaluation that the veteran 
reported occasional tinnitus on the right.  However, as noted 
above, this evaluation occurred during a period of service 
which the veteran has been found to be ineligible for VA 
benefit purposes.  See 38 C.F.R. § 3.12.

Following service, in May 2000, the veteran underwent a VA 
audiological evaluation and reported that his tinnitus began 
22 years earlier.  He said that the tinnitus interfered with 
communication and hearing and described it as a moderate to 
severely loud high pitched ringing or buzzing sound.  The 
veteran also underwent a VA ear, nose and throat examination 
and was diagnosed as having hearing loss with tinnitus, with 
hearing aid in right ear.

In denying the veteran's CUE claim in September 2002, the RO 
noted that the veteran's service medical records (for his 
recognized period of service) were silent for any complaints, 
treatment or diagnosis of tinnitus.  

The basis of the veteran's claim of CUE is that the medical 
evidence clearly shows that his tinnitus is related to his 
service-connected hearing loss and that therefore his claim 
should not have been denied in 2001.  Indeed, the RO did 
subsequently grant the veteran's claim for service connection 
for tinnitus in February 2005.  However, this was based on a 
medical opinion rendered a couple years after the January 
2001 decision, in September 2003.  Specifically, the 
September 2003 VA audiological examiner stated that the 
veteran's tinnitus was reported to have started at 
approximately the same time as his service-connected hearing 
loss and that tinnitus was known to be related to acoustic 
trauma.  Therefore, he opined that the veteran's tinnitus was 
service-related.  However, this opinion was not of record at 
the time of the January 2001 denial.  As noted previously, a 
claim of clear and unmistakable error must be based on the 
record and law at the time of the disputed adjudication and 
evidence that was not part of the record at the time of the 
prior determination may not form the basis for finding that 
there was clear and unmistakable evidence.  Russell, supra.    

While it can be argued that the April 2000 VA diagnosis of 
hearing loss with tinnitus suggests a link between the two 
diagnoses thereby showing that his tinnitus dates back to his 
high frequency hearing loss diagnosed in 1985, this is just 
one interpretation of the diagnosis.  It can just as 
persuasively be argued that this diagnosis does not establish 
such a link.  This is especially so when considering that 
complaints of tinnitus by the veteran are not recorded in his 
service medical records until many years after the 1985 
diagnosis of high frequency hearing loss, right ear, and many 
years after his recognized period of active duty service for 
VA purposes.  

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO in January 2001, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; and that, but for any such 
alleged error, the outcome of the decision would have been 
different, the Board must conclude that clear and 
unmistakable error in the RO's January 2001 decision, as 
contended, has not been established.  See 38 C.F.R. 
§ 3.105(a); See Damrel, 6 Vet. App. at 245; Russell, 3 Vet. 
App. at 331-314.  Therefore, the appeal must be denied.  


ORDER

The claim of clear and unmistakable error in the January 2001 
rating decision that denied service connection for tinnitus 
is denied.


REMAND

The veteran's essential contention regarding his claim for 
service connection for a cervical spine disability, as is 
evident in his August 2003 RO hearing testimony, is that his 
thoracic lumbar spine problems changed his posture and that 
this has adversely affected his cervical spine.  In short, he 
claims that his cervical spine disability is secondary to his 
service-connected thoracic and lumbar spine disabilities.  
With respect to this contention, the Board finds that further 
development is warranted.  

To begin with, medical evidence dated in October 2000 and 
November 2000 from a VA pain clinic note that the veteran had 
a history of surgery, status post C4-7 fusion, in 1995.  
Similarly, a September 2003 VA examination report notes that 
the veteran had an arthrodesis C4 to C7 in 1995 at Methodist 
Hospital.  Although the veteran testified that treatment 
records from the private physician who treated him for this 
condition in 1995, Dr. Tano, could no longer be obtained, it 
does not appear that an attempt has been made to obtain the 
hospital records from Methodist Hospital where the actual 
surgery was performed.  Consequently, an attempt must be made 
to obtain these identified private medical records.  See 
38 U.S.C.A. § 5103A(b).

In addition, while a VA examiner in September 2003 rendered 
an opinion regarding a possible nexus between the veteran's 
present cervical disability and service, he did not render an 
opinion regarding the likelihood that the veteran's present 
cervical condition is proximately due to or a result of his 
service-connected thoracic and lumbar spine disabilities as 
contended by the veteran.  See 38 C.F.R. § 3.310.  
Consequently, a medical opinion addressing this contention 
should be obtained.  See 38 U.S.C.A. § 5103A(d).
'
Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain private hospital 
records from the Methodist Hospital 
regarding the veteran's arthrodesis C4 to 
C7 performed in 1995, as well as any 
other private medical records pertinent 
to this appeal, following the procedures 
set out in 38 C.F.R. § 3.159.  If the 
records from the Methodist Hospital 
cannot be obtained, this should be 
documented in the claims file.  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his cervical disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should provide an opinion 
regarding whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's cervical 
disability is proximately due to or the 
result of his service-connected thoracic 
degenerative disc disease and/or lumbar 
spine degenerative disc disease 
disabilities.

3.  After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, the RO 
should readjudicate the claim.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


